            Case: 1:20-cv-01730-DAP Doc #: 9 Filed: 01/22/21 1 of 1. PageID #: 51




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO

      TRACY DILLON individually and on
      behalf of similarly situated persons,

                               Plaintiff,
                                                       Case No. 1:20-cv-01730-DAP
              v.
                                                       Jury Demanded
      PJ CLEVELAND, LLC and NIKOLAS
      SILEA

                               Defendants.


           JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE

            Plaintiff and the above-named Defendants, by and through their undersigned

     counsel and pursuant to F.R.C.P. 41(a)(1)(A)(ii), hereby represent that they stipulate

     to dismissal of this action. By agreement of the Parties, Plaintiff hereby dismisses

     this action without prejudice and with each party to bear its own costs of court and

     attorneys’ fees.

     DATED: January 22, 2021                 Respectfully submitted,

                                             /s/ Alyson Beridon
Approved.                                    Alyson Beridon (#87496)
It is SO ORDERED.                            BRANSTETTER, STRANCH &
s/Dan Aaron Polster                          JENNINGS, PLLC
United States District Judge                 2315 Walnut St. Suite 2315
January 22, 2021                             Cincinnati, Ohio 45202
                                             Telephone: (513) 31-2224
                                             Facsimile: (615) 255-5419
                                             Email: alysonb@bsjfirm.com
